UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                   ______________________________

                            No. 96-20086
                   ______________________________

                           L. D. HILLARD,

                                              Petitioner-Appellant,

                               versus

                     GARY L. JOHNSON, DIRECTOR,
               TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                       INSTITUTIONAL DIVISION,

                                               Respondent-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
            for the Southern District of Texas, Houston
                           (CA-H-95-3166)
_________________________________________________________________

                        February 18, 1997
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM*:

     Prisoner-appellant L.D. Hilliard (#191266) filed an original

notice of appeal on 22 January 1996 from the district court’s

dismissal of his habeas corpus attack on the revocation of his

“good time” and his § 1983 attack on the current terms of his

parole review.   On 13 May, this court dismissed the appeal for want

of prosecution; it was reinstated on 5 July, and a COA granted.


     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
     On 26 April 1996, the President signed into law the Prison

Litigation Reform Act (PLRA) which, inter alia, requires prisoners

proceeding in forma pauperis in civil actions to pay this court’s

filing fee, or to pay 20% of the greater of: (a) the average

monthly deposits to his trust fund account; or (b) the average

monthly balance for the six month period preceding the date of the

notice of appeal.   The balance of the filing fee is to be collected

from the litigant on the same terms, until the fee is paid in full.



     Whether the date of appeal in this action is considered to be

22 January 1996, or 5 July 1996 is of no consequence, because even

if the date of appeal were 22 January, the PLRA would apply to the

appeal, as it was pending on the date of the enactment.      See 28

U.S.C. § 1915(b)(1),(2); Strickland v. Rankin County Corr. Fac.,

___ F.3d ___, 1997 WL 35406 (5th Cir., Jan. 30, 1997); Moreno v.

Collins, ___ F.3d ___, 1997 WL 35408 (5th Cir., Jan. 9, 1997).

     Hilliard has 30 days from the date of this order to comply

with the requirements of the PLRA, including:

     1) payment of the appellate filing fee of $105.00 to the clerk

of the district court; or

     2)(a) the filing in this court of an affidavit stating all

assets that Hilliard possesses, and




                               - 2 -
        (b) the filing of a certified statement by the custodian of

Hilliard’s trust fund account for the six month period immediately

prior to the date of filing the notice of appeal herein.

       The clerk of this court is directed to provide Hilliard with

the proper forms for compliance herewith.

       This appeal is held in abeyance until Hilliard complies

herewith or until the expiration of 30 days, whichever period is

shorter.   If Hilliard does not comply within 30 days, the clerk of

this   court   is   directed   to   dismiss   the   appeal   for   lack   of

prosecution.    See Fifth Circuit Rule 42.3.

       Hilliard’s unopposed motion for leave to file a reply brief

out of time is GRANTED.




                                    - 3 -